Citation Nr: 0821551	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO. 07-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1989 to May 1989 
with subsequent service in the Army Reserves from January 14, 
2003 to January 21, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2008. In March 2008, the veteran submitted additional 
evidence to the Board along with a signed waiver of RO review 
of the evidence. In June 2008, the Board granted the 
veteran's motion to advance his case on the docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c).


FINDING OF FACT

A right elbow disability was not manifested during the 
veteran's active duty service or during active duty service 
for training (ACDUTRA) or for several years thereafter, nor 
is a right elbow disability otherwise related to the 
veteran's active duty service or ACDUTRA.


CONCLUSION OF LAW

A right elbow disability was not incurred during a period of 
active military or active duty for training (ACDUTRA) 
service. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that if VA 
does not receive the necessary information and evidence 
requested from the claimant within one year of the date of 
the notice, VA cannot pay or provide any benefits based on 
that application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2005 and February 2008 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. 

All the notice was not provided until after the rating 
decision on appeal was issued. However, in light of the 
denial of the service connection claim in this decision, the 
Board finds the question as to the appropriate disability 
rating or effective date to be assigned is rendered moot. 
Thus, the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24). Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 U.S.C.A. § 101(22). 
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23). Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The record reflects that in January 2003, the veteran injured 
his back trying to move a tent. An "individual sick slip" 
dated January 21, 2003 shows that the veteran wrote "hurt my 
lower back trying to move a GP medium." The medical officer 
noted that the veteran injured his low back while lifting a 
general purpose medium tent on duty.

A January 27, 2003 private medical record shows that the 
veteran reported that he developed pain in the area of his 
right leg after he had a popping sensation in his low back. A 
February 24, 2003 private medical record shows that the 
veteran reported incurring an injury while moving a tent. The 
veteran complained of back and right leg pain. The veteran 
complained of continued back and right leg pain.

In February and December 2003 statements, the veteran 
described the injury incurred while moving the tent as back 
spasms and shooting pain in his right leg.

In a September 2005 statement submitted to VA, the veteran 
claimed that he was recently diagnosed with a right elbow 
condition. September 2005 VA treatment records indicate that 
the veteran attributed his right elbow pain to the January 
2003 accident involving moving the tent.

A February 2006 VA examination report shows that the veteran 
was diagnosed with posttraumatic arthritis in the right 
elbow. The examiner stated "This is, by history, associated 
with the fall he described in 2001."

A March 2006 addendum from the February 2006 VA examiner 
notes that he reviewed the veteran's claim file and that 
there is no mention of an injury of the right elbow. The 
examiner stated that the association of the veteran's right 
elbow disability with the fall in service was by history and 
that it was not possible to make a positive association 
without resort to speculation.

An undated memorandum from G.G. to International College 
states that the veteran performed duties for the 317th 
Military Police "while on light duty, due to an injury to 
his back and right arm." An undated memorandum from M.F.S. 
states that the veteran has been on light duty because of an 
accident while on duty and that he injured his back, right 
shoulder and right arm.

The veteran contends his right elbow disability is related to 
his military service; however, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

To this end, the February 2006 VA examination report and the 
March 2006 addendum to the report show that it was the 
examiner's opinion that although the veteran reported that he 
injured his elbow during service, there was no mention of an 
injury to the veteran's right elbow during service and that 
the examiner could not make a positive association between 
the veteran's service and his current elbow disability 
without resort to speculation. There are no contrary medical 
opinions of record.

The Board has carefully reviewed the undated statements from 
G.G. and M.F.S. which appear to state that the veteran 
injured his back, right shoulder and right arm as a result of 
his in-service accident; however, the Board finds these 
statements have no probative value.

Although lay persons are competent to make statements 
regarding what they have witnessed, these statements do not 
indicate that the authors witnessed the veteran's alleged in-
service elbow injury. 38 C.F.R. § 3.159(a)(2). As such, the 
Board does not find these documents to be competent evidence 
that the veteran injured his elbow during service. 

Moreover, the Board does not find the statements to be 
credible because they are contradicted by statements from the 
veteran himself which were made in the course of seeking 
medical treatment nearly contemporaneously with the 2003 
injury. As noted above, January and February 2003 private 
medical records show that the veteran only reported right leg 
and back problems as a result of his accident. 

In summary, the preponderance of the evidence is against a 
finding that the veteran had an in-service event, injury, or 
disease of the right elbow. Therefore, entitlement to service 
connection for a right elbow disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a right elbow disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


